[Cite as State v. Velliquette, 2022-Ohio-2747.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                       LUCAS COUNTY


State of Ohio                                         Court of Appeals No. L-19-1232

        Appellee                                      Trial Court No. CR0201902337

v.

Dyllan Velliquette                                    DECISION AND JUDGMENT

        Appellant                                     Decided: August 5, 2022

                                                  *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                                  *****

        ZMUDA, J.

        {¶ 1} This matter is before the court on remand from the Ohio Supreme Court,

following reversal of our determination that the challenge to indefinite sentencing under

R.C. 2967.271 (the “Reagan Tokes Law”) is not ripe for review. See State v. Velliquette,
2020-Ohio-4855, 160 N.E.3d 414, ¶ 10, motion to certify allowed, 161 Ohio St.3d 1415,

2021-Ohio-120, 161 N.E.3d 708, ¶ 10, and rev'd and remanded sub nom. In re Cases

Held for the Decision in State v. Maddox, 2022-Ohio-1352, ¶ 10.

       {¶ 2} Appellant Dyllan Veliquette was sentenced under the Reagan Tokes Law,

after entering a no contest plea to aggravated robbery and aggravated burglary. In his

direct appeal, appellant challenged the trial court’s denial of his motion to suppress, and

also argued the Reagan Tokes Law is unconstitutional as a violation of the separation of

powers doctrine and his due process rights. We affirmed the trial court’s denial of the

motion to suppress and dismissed the appeal as to the challenge to the Reagan Tokes

Law, finding the issue not ripe for review as stated in State v. Maddox, 6th Dist. Lucas

No. L-19-1253, 2020-Ohio-4702, reversed and remanded State v. Maddox, Slip Opinion

No. 2022-Ohio-764.

       {¶ 3} Upon review of the remanded assignment of error, appellant’s constitutional

challenge raises issues previously raised in this court. In State v. Gifford, 6th Dist. Lucas

No. L-21-1201, 2022-Ohio-1620, we found that the Reagan Tokes Law does not violate

the separation-of-powers doctrine. Then, in State v. Stenson, 2022-Ohio-2072, --- N.E.3d

---- (6th Dist.), we found that the Reagan Tokes Law does not, on its face, infringe upon a

defendant’s right to due process. Most recently, in State v. Eaton, 6th Dist. Lucas No. L-

21-1121, 2022-Ohio-2432, we reiterated our prior determinations as to the




2.
constitutionality of the Reagan Tokes Law upon a thorough analysis of arguments

identical to those raised by appellant in this case.

         {¶ 4} Finding no new issues raised within appellant’s argument of error, we find

the separation-of-powers and due process arguments lack merit, consistent with our prior

determinations in Gifford, Stenson, and Eaton. Accordingly, appellant’s second

assignment of error, asserted in his direct appeal and deemed ripe for review, is not well-

taken.

         {¶ 5} For the forgoing reasons, we affirm the judgments of the Lucas County

Court of Common Pleas of August 30, 2019 and September 12, 2019. Appellant is

ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                        Judgments affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Gene A. Zmuda, J.                                        JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE

          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




3.